                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                         Civil Case No. 3:16-cv-00695-FDW-DCK

 Baronius Press Ltd.,                              )
                    Plaintiff                      )
                                                   )
 v.                                                )
                                                   )
 Saint Benedict Press LLC,                         )
                    Defendant.                     )

                                      STATUS REPORT

       The parties respectfully notify the Court that the parties have made substantial progress

towards settlement since the filing of their Notice of Resolution in Principle and Motion To Stay

Deadlines (Doc. No. 105) and the Court’s March 12, 2019 Order granting that Motion (Doc. No.

106), and ask that they have until March 22, 2019 to provide a Notice of Settlement or an updated

Status Report.

       This is the 20th day of March, 2019.



        Attorneys for Plaintiff                        Attorneys for Defendant

        /s/ Mark W. Ishman                             /s/ Jonathan E. Buchan
        Mark W. Ishman                                 Jonathan E. Buchan
        N.C. State Bar No. 27908                       N.C. State Bar No. 8205
        ISHMAN LAW FIRM, P.C.                          Natalie D. Potter
        9660 Falls of Neuse Road, Box 138-350          N.C. State Bar No. 34574
        Raleigh, North Carolina 27615                  ESSEX RICHARDS, P.A.
        Telephone: (919) 468-3266                      1701 South Boulevard
        Email: mishman@ishmanlaw.com                   Charlotte, NC 28203
        	                                              Telephone: 704-377-4300
                                                       Facsimile: 704-372-1357
                                                       Email: jbuchan@essexrichards.com
                                                       Email: npotter@essexrichards.com




      Case 3:16-cv-00695-FDW-DCK Document 107 Filed 03/20/19 Page 1 of 1
